Title: Thomas Jefferson to James Oldham, 21 July 1817
From: Jefferson, Thomas
To: Oldham, James


          
            
              Dear Sir
              Monticello
July 21. 17.
            
            The mahogany you were so kind as to get for me has been recieved, and suits me perfectly. I am afraid I am troublesome to you, and yet having no other friend in Richmond who understands these things, I have no other means of having a good choice. I must therefore now trouble you for ½ a dozen mortise doorlocks of which 2. to be plated handles for doors 1½ I. thick, the others brass for doors 1¼ I. thick, to be sent by the Milton stage, unless there should be a Milton boat there which is the safest conveyance. mr Gibson will as usual pay the bill. I salute you with friendship & respect.

				
            Th: Jefferson
          
          
            P.S. also 6. edge bolts or secret bolts for the edges of folding doors
          
        